Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004)
(explaining that an appeal is generally an adequate legal remedy
precluding writ relief).
             It is so ORDERED.'




                                            Parra"guirre


                                                                          J.




cc: Hon. Michael Villani, District Judge
     Aldrich Law Firm, Ltd.
     Clark County School District Legal Department
     Eighth District Court Clerk




      "On July 5, 2013, petitioner filed a notice of withdrawal of her April
24, 2013, stay motion. Thus, no action need be taken on the stay motion.



                                     2